Citation Nr: 0900440	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  04-25 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
September 1990.

This appeal arises from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In a February 2007 decision, the Board denied the claim.  The 
veteran entered a timely appeal to the U. S. Court of Appeals 
for Veterans Claims (Court).  By Order dated in June 2008, 
pursuant to a joint motion, the Court, in part, remanded the 
decision denying service connection for a low back disability 
to the Board for readjudication.  The joint motion noted that 
the Board failed in its duty to assist the veteran by not 
obtaining an adequate medical opinion regarding the etiology 
of the veteran's low back disability.  The February 2003 VA 
examination report found that it was not at least as likely 
as not that the veteran's low back disability could be 
attributed to complaints in service, but that post-service 
accidents starting in October 1995 were the cause of the 
disability.  However, the joint motion noted that a July 1995 
private magnetic resonance imaging (MRI) found a low back 
disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In view of the Joint Motion, additional medical evidence is 
needed to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  An appropriate medical professional 
should review all of the pertinent medical 
evidence of record.  The veteran's claims 
folder and a copy of this Remand must be 
made available in conjunction with the 
review.  The examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that any currently 
diagnosed low back disability was caused 
by service.  If the examiner determines 
that another examination of the veteran is 
needed to resolve this issue, it should be 
obtained.  In rendering the requested 
opinion, the examiner must address the 
significance of private medical findings 
that the veteran had low back disability 
in July 1995.  The examiner should provide 
a comprehensive rationale for the opinions 
provided.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and his attorney a supplemental 
statement of the case and give them time 
to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

